In two related neglect proceedings pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Kings County (Olshansky, J.), dated September 9, 2008, which, after a hearing, found that she neglected the subject children.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court’s finding of neglect is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Tristan R., 63 AD3d 1075 [2009]; Matter of Jonathan W., 17 AD3d 374, 375 [2005]). The out-of-court statements of the subject children, Madison H. and Mark B., sufficiently cross-corroborated one another (see Matter of Tristan R., 63 AD3d 1075 [2009]; Matter of Joshua B., 28 AD3d 759 [2006]). Viewing the record as a whole, and according great weight to the hearing court’s credibility determinations, we discern no basis to disturb the Family Court’s finding of neglect as to both children (see Matter of Michael M., 39 AD3d 550, 551 [2007]; Matter of Joshua B., 28 AD3d 759 [2006]; compare Matter of Peter G., 6 AD3d 201 [2004]). Dillon, J.P., Dickerson, Lott and Austin, JJ., concur.